On the court’s own motion the decision of this court handed down on February 11, 1946 [ante, p. 815), is hereby amended to read as follows: Appeal from order on reargument approving an offer of purchase of certain real property in Long Beach. Order reversed on the law and the facts, without costs, and the proceeding remitted to Kings County Special Term, Part VII, for the purpose of a public advertising of and further bidding for the property, upon the filing of a stipulation by appellants, within five days from the entry of the order hereon, that they will pay for such advertising, and upon the filing of a bond, with corporate surety, or such other security as may be approved by this court, by appellant Schiffman, with the trustee, to guarantee that he will bid at least $172,000, all cash, to insure that upon a resale the property will bring at least that amount. In the event that such bond, or other security approved by this court, and stipulation, be not filed, the order is affirmed, with one bill of $10 costs and disbursements to respondents Brooklyn Trust Company, as trustee, and Werman. Royal Danelli, Inc., is entitled to prosecute this appeal. Toward the close of the court’s -dealings with the several prospective buyers there seems to have been an inadvertent failure to apprise some of them in respect of the bids of the others. Under these circumstances, a short further delay not being prejudicial, the Special Term should have availed itself of the offer of one of the bidders to pay for a public advertising of the property for bidding at a public sale, upon his guarantee to. bid a price in excess of the bid informally approved by the court before that bidder had an opportunity to make a further bid. The matter is remitted to enable this to be done and to assure the certificate holders of the benefit of a better offer. Lewis, P. J., Carswell, Johnston and Nolan, JJ., concur; Hagarty, J., not voting.